The affirmance of the case is questioned upon two grounds; first, that the indictment was defective; second, that the charge of the court was not sufficient. No defect in the indictment is pointed out or perceived. In the absence of an exception to the charge of the court, as required by Arts. 658 and 666, C. C. P., 1925, an inaccuracy in the charge would not be subject to review. Moreover, in the absence of the evidence before the trial court, this court would have no guide by which to determine the correctness of the charge as applied to the facts. It is the presumption of law, unless the contrary is shown, that the procedure followed by the trial court is correct.
The motion is overruled.
Overruled.